+

Case 1:21-cv-00289-SHR-MA Document1 Filed 02/17/21 Page 1 of 19

C

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

UNITED STATES DISTRICT COURT

for the

Midd [@ _ District of PeAlsylvanio,

Division

Case No. fi /- CVE 0.069

(to be filled in by the Clerk’s Office)

 

Malik € Deleon

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint,
Ef the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the fuil list of names.)
-y-

See Atoched

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit inthe space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

Name Noe Nee Nee” Sena” Nee” Snare” cee” Nee” See” ee” See” Nee” See” See”

 

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number, A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits ofa financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page i of It
Case 1:21-cv-00289-SHR-MA Document1 Filed 02/17/21 Page 2 of 19

Nefendonts

1. Rebert Morsh.
ad. Shou.

%. Roumdardner

4 AL. Adoms.
Sox Rromk.
b, J. Breeden.

TL. A. Smith.
3, kelY KePhor-+t.

q. Stewart Ackermon.

lo. KollMan.
iL. HoteMian.

Try
Case 1:21-cv-00289-SHR-MA Document1 Filed 02/17/21 Page 3 of 19

Pro Se 14 (Rey. 12/16) Complaint for Violation of Civil Rights (Prisoner)

i. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

‘needed.
Name
All other names by which
you have been known:
ID Number

Current Institution
Address

’ B The Defendant(s)

Malik € DeLeon

 

NH- Fag?

Scr Benfér Teusnsh.P

30) maskhctional Drivé
Bellefonte PA _ I@Rar

City State Zip Code

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. |
Name
Job or Title (if known)
Shield Number
Employer
Address

Defendant No. 2
Name
Job or Title (if known)
Shield Number
Employer
Address

Rober? Marsh

SuPerintenceat /osacden

 

Stote, correctional wstiukon Benner Teuash?
30f tastfatonfal Drove
Bellefonte. PA (G&A

City State Zip Code
[SX] individual capacity Official capacity

H offman
Seciac by Co. Pfai A

Stode. correct ened instteadan Bemer TawashiP
30f zashtetional Driv€
Rel ponte PA (@§23

City State Zip Code
Individual capacity [S<| Official capacity

 

Page 2 of 11

 
4

Case 1:21-cv-00289-SHR-MA Document1 Filed 02/17/21 Page 4 of 19

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

 

 

 

 

Defendant No. 3
Name Show
Job or Title (if known) LiCOFENOD f
Shield Number "=
Employer Stole Cocrechonol Astfcton Benher Bwnsh P
Address 30] Tash oes Drive
Rel lefonte. PA 6823
City State Zip Code

Nd Individual capacity Official capacity

Defendant No. 4

 

 

 

 

 

 

Name BoumGacher
Job or Title @fknown) Sergeant
Shield Number
Employer Siete correc hand 2 shfuden Renner TaounshP
Address Bol tnsthdAonal Drive
Bellefonte PR 1G833
City State Zip Code

 

S<] Individual capacity [§<] Official capacity
18 Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):
[] Federal officials (a Bivens claim)

X State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

Es Abndh Amendmem: excessive. fore [crac and unasuod Paishmed
medical NediSencef Benial Trecdwent

 

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of i1
 

Defendant No. &
Nome

dob or Tile"

Shield Number

 

 

 

 

Employer! Ste fe. correcchone | ost bon Renner FownshiP
Address. 2at rast fuhofal Deve

  

BA. [6323

Stoe Zi P cade
BA individual coProdY OB oPPiclal caPooitY
Defendant No.@
Nomé.

 

dob or 1 4He
Shield Number
émPloyer
Address

   

re 8
State Zip code

Kb tnidividluat coPocthY mh official CoPac FY

Nfencont No.7

 

 

 

 

Nome.
dobar THe corechons of hicer
Shietcl Number
EmPlcver Shee correcchong) inshhitien. Renner TownShiP
Address 30 tashtutenal Dave

 

Soke 21P Code,

BY trl ivicuel CoPacitY OFR cial CoPac ify

Boy
aBla tiled 02/17/21 Page 6 of 19

 

 

Nefendant No.8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

Nome
Job or 7 He
Shiekd Number ———
emPiover Cade correchonal wStduton. Renner townashi?
Address 20) rasditucdional Dave
Rellefonie _ PA (@82.3
city State. BiP code.
Bt tndividdual coPacttY S ofGclol coon ihy
Nefendont No.4
Name
dob or THe
Shield Number
EmpPiover Stode_correcctonal ash fuchon, Renner Towns P
Address btots Y
C. PA 182.3
Stott 2.1 p Cale
BE tndivicluad coPacthY BaofCicial caPac Fy
ne Pendant Nelo
Nome sdeusort Ackerman.
dob or THe bYSicu. 1 ¢
Shiela Number
érn Plover Stott. Cocrecchone| instiuhen, Banner TowashiP
Adldcess Bot Toasttobonal Seive
Bellefonte, PA _I@82.3
CAN Stode 23 P code
B trdividuel coPacHY mi off cial cakeutY
Defendant Nott
Name Kep
vlob er T 4H Liens Pract cal Nurse. (LPN)
Shueld Number
Empiser add? Corwccdonol inshfuten, Benner ~rausnshP
Adelre S$ 20 Lo stcchena| ) Drive.
—Reiiesenre. PA [o&2.2
“CAN Shode, Ze Code,

KX Individual cahet¥ BB othical CoPacdy

Bob
Case 1:21-cv- 00289- SHR- MA Document 1 Filed 02/17/21 Page 7 of 19
DO>1 fOr duriscd: chan corhoued

 

Rober+ Marsh, is the SuPerintendent / warden of Renner TounshiP
He is leQaiN cesfensibie@ for the oferation of Benner TownshiP

and the welfare of al) the inmotes iq thet Pasan. He acted

under color of Stode law bY falling do Proferly train and
Sreen S4oF Fd Palled -to remedY the sdronQ.

HoFFmon, iS o Coctectonal of fcer of the Pennsylvonia DePaciment of
Corrections vosho. of all Kmes menhoned in this CornPloink hei the rank of
SecectN CoPton and voas ossianed toe Renner —rewnshP He did not ineshoode,

Shaws, wos a Correctonal ofhicer of the PennsYivania BePoartment of
Correcchons coho. ot ail Fimes menhoned in this comPlaink held the rank of
Lieutenant and wes assigned to Benner Tewnashi®t He acted under calec ef
Stede fous BY fathnG te act er intervene.

Roumdorcdner 18 a correctional officer of the Pennsylvania DePachuent of

Correcchons who. oF ofl mes menkoned Ja Has ComPlant held the rank of

SerGeant and woas assigned 4a Renner FevonShiP He acted under color af
Stote foro bY faliin® fo oct or itervene.

Jt. Adams, iS a Corvechonal of Acer of the Pennsyivania Deforiment of
Gerrections voho. ot alt Emes mentioned an ti's comPloint held the Pank of
Correcthons officer and woos assigned +a Renner TeronshiP. He acted under
folor of Stat? low Ay uSe of excessive force.

Brant, iS a Correctional officer of the Pennsyivania BeParhrent oF
Corrétdons whe. ob all mes mentoned in this comPlaing held the rank of

Corrections OFF cer Gd tuas assigned de Renner roumnShA He acted under
Coler oF stede. lows bY use of excessive force,

Jd. Rreecden iS a terrechonal officer of +he Pennsiivania DeAaedment of
Correchons who, af al dimes mendtoned in ths comPlaint held the rank ot
Corechons officer and was assianed to Renner Towunshie Ufon \nformnabion

Ond eller acted under color of Stote lave EN assishnG® in the Se OF
CxCESSVE Porte or Faitind ta act ar latecvene.,

‘ent
Case 1:21-cv-00289-SHR-MA Document1 Filed 02/17/21 Page 8 of 19

dD: Can L Aue

A. Smith, 18 a Corcrectonal officer of the Pennsylvania DeAacdment of

Correctons who. of all mes memhoned in FAs ComPlaint héle rank of
Gerechans offiter and wos assisned fo Renner Townsh'P UPon infrmoten
and beef acted under color of Stodé Pus AY o8Sishind inthe use of
excessive force. or FIG fo act or intervene.

KeilY KePhar+ coos a License. Prachtol Nore ef -+he Penn ivana
DeRariment of correctians coho. at all times mentioned in this comPlaint
h@/el tonk of &ctense. Prachical nucse. and WAS @SS90Ad do ReAher

TaunshR She acted under color of Stofe. flaw AY fan te Provide medical
+9e0tmeNnt oc failuce. to act.

r Stectact Acker Mon otoS O& PAYS cian Assistant of the Pe nas Wvounio.

nePartment of correctons who, at all dimes mentoned in the comPlaink
held rank ef PhY¥siaan Assistant and was assianed bo Renner Tow hshiP.

He acted under color of Stote law bY fallind to Get Prarer afProwal for
the. insechon or medical Nealiaence.

Kallvian IS a Medical Becdor of the Pennstivanin BePoriment of
Corrections ushe. ok alt Hmes menkoned in this comPlaint held rank of
Medical Decetor ond woes assianed de Renner TowonshiP He acted under

Color of Stete faw bY feruce fo Rovide oudSide medicol teatment
From an oudside. PhYsician ushen requested,
Case 1:21-cv-00289-SHR-MA Document1 Filed 02/17/21 Page 9 of 19

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

Til.

Fy.

 

Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia,”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed,

ace Attached

Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

CI

 

C]
[J
LI

CJ

Pretrial detainee

Civilly committed detainee

Immigration detainee

Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner

Other (explain)

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A.

B.

If the events giving rise to your claim arose outside an institution, describe where and when they arose.

 

If the events giving rise to your claim arose in an institution, describe where and when they arose.

ce. was housed in the Resticted HousinS anik(RHU) of the.
fs DD Dan .f" =p 4? : : 4 — 4,

Stode. Correchonal Enshhdion Renner TounshiP on WeRlock A Pod
weicell 2oal,

Page 4 of 11
Case 1:21- “Gye -00289- MNT omen 1 Filed 02/17/21 Page 10 of 19

 

D.

 
   
 

BOUT? Jas “er, Adoms, Bron’,
formodion and beer officer Smith, Wias with them 4o, Plece me on

A 109 | steed on for alleSedlY hound mY bunk creed. XL then asked te Sak with
the Lieutenant L7. Show Come de my doer and. & asked ushy are my things bend

aiken ond. thot x col nothnG vsrond to hove them taken.
@), He sold x dhidat Know s’m Soin ofP of ushet mY officers todme So Cub? ub so
We can Come in and Set Youre tings. & Stoded? “hey Con howe ever¥thue, bod Jet me

keeP ww le@Sol voork) becouse 2 tums cooraind on ni PoRA, and had oo Cao dy deod
ine). 27 Shou Stotedo he dik’! core Hevre toting everthing!”

OT ask do SRak with a Psich Doctor (me. Holl) who come ands X told him
“x dicli’t feel Sofe and thet 2 tHhouSht Hey were Sonna huct me.” He 4fold dem

+o Ploce me in the PsYchiodr’c observation cei(Ro.c) Z then stsPPed oud date a Smock
fa Siratcidal one)

‘DY steed te (07 shou )thed x didnt feel Safe wsith officer Adams. de Sloted “don't
worY mY sdb are PrafesSional and Jo dust Fellow the ordecs of officer Brant’ x then
Cuffed OP and woalted for the door fo ePen. Once i wos ofen, X wotled unk! officer
Brant Sad sleP out with mY beck to him and a stePPed out OfRicer Beant Seabhed

mY left oem. then officer Acloms forceablY Srabbed mY cabt arm Puitnd me dowordds Wim
ond the foP of the SfePs.

(3) As we bedan do walk to 90 down He skPs x hoked! fo mY right do See who
who was on thé deer and 2 was fercePullY Slammed fo the vocth vith mY face and
head hMtad (+ breakind mY Slosses. & rerterode Hod this wos done AY offiters Adoms"
and Brant” cameas on thé tant an mo 2220/9 will Show thaf % was not resishnt. 3

Wwas then Slammed do He Floor hownd officer Adom8 Pressin% on mY head SoVint. This fs

what You Set for runnin’ Your mouth’ whe hownd mY hands ond: (29s hursted uP do CouSe.
Pain. UPon information and AeLel x Aeheve He officers dow So vos in focd ofSicer Breeden
ond officer Smith, aS offlce SerSeant Boumoacdaer and Léeudenant Shaw wodched insdéod
OF SHoPAind rk 2 wes +hen orderecl to wear ao face mesk. RecowsSe ZT Shows Stated U
WAS for mY Safely and theics’ He Hen ordered ankle culfS. D2 was then Ploced i? COMmerr

Ce wrtth ne cunnind weber -bo clean Wy inlunéS or mokbress to shee? an for Several hours!
Case 1:21-cv-00289-SHR-MA Document1 Filed 02/17/21 Page 11 of 19

(8), continued.

tamete Griletle Csus-4790 vs tnessed Hus hoPPen a8 weilaS the block camera on
( d-block Ae Pad 4 tho woos asked 4. be Reserved.

(), Apex tine hefueen 8:00? and Vooin Hed n'thh License Practical lucse (LPN)

ken KePhart+ came acound fo Swe out elt time medicedon. when she Sok do mY cell
bashich was 1624 On J-block A-Padd a caméra ceil Te Suck mY hand in the treN Slat and.
Showed her thd x need at Kast bandl-ards, PerhoPs some ice ond cithment for the Gosh
on my left hand. ZF was SAY ofen and AleedaS. Z alSo ComPlaned ahoud He Suweihia® and
brouisind on mY head ond face. However she cenied me medical treadmend AS retuired BY Pid

f e™ " VW. ag * + , t , poye oe
her exact words werel Ne I can Nob awe You caVthinddn cong Ply Ln Not treatment Ket
X asked can she Sang them Bock otter She's chnée She Stoded Not hoPehailY You wal See
+e Doctor -fomorrew. She ten left mY cer vsthoud reduming.

(3, < was Hen Sven oa (falsei¥ written) miSconduct rePort. The misconduct uses served

2Y hours jeder. X twoulel aiso like fe add sn addition For the recerd, thed 4 ues alSo wrifen
BY officer Adams.

@ ), Foil thea assualt and medical seilSence, % ums released fran dhe resteictee

hovSind unt (RAS on dulY Zo, 201% On delY 23,20! abler comPluninl aboud shit howA@ Pain
afonS with fnStinS ancl numbness ia my hand. Z cues seen £Y Phecan Assistant (PAY Steagart

Ackerman. He then Sove me an inrection in mY left hand thed vias Sub Pase de StoP the Prin
because he. stated the” tinaind ond numbness esos my neve” unfortancdelY + did

Not atieviedé the camPlaint instead ib left me with skin Promentotion ia beduscen my Powter and
middle ager and the hock of Ww hand.

@). Dri Recember 2420/9 Z Seen medal pocdoc, Cup) VIR. Kollman. for both the Pon and
Skin PSmentodion alensulth tbe 49AG Sersehon as descohed PA. Stewart Ackerman as ‘Neves!
L then retuested to he Seen bY an outside PAYS cian to hove Meditol fests don@, such a8

OA MRI ond a Aerve conduchen s

| tadX, Unforfunede ma Doctor Kol
fefused +e let me See on Outside PHYSiclon sho can help -

*

Mon demed tt ond
Case 1:21-cv-00289-SHR-MA Document1 Filed 02/17/21 Page 12 of 19

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Cc. What date and approximate time did the events giving rise to your claim(s) occur?

ON Wie! 22, 20/9 7: Me oPProkiimnedeY [feo am +o Loo PM.
on MoN 22,20ff APFroxmede. me Bloah de Teo Pu.

on DulY 23,209 Time aAtonmnely Foodm ts Y/00PM

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

See At hiched

Vv. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

Tx sustained CA Sosollen and hbeusecl fre head ana Swoollenh lett side

Of face, Brussed KneeS as well oasS a Gash in mY left hand. Nee.
domoGe. and Acthibis in m¥ 1@Eb hand far the Gash inkocd. 1 recewed
Pain medieotions and cream/oidwent and an Jadechon ia mY hand thot

Caused me te have. Skin Ramentatiot an at hand.

 

VI. = Relief

State briefly what you want the court to do for you, Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

DA2So.a00.0091N ComPensedor! dames for Pain aad suberin®.
wit.(200.ce0.0e) in Panttve. damaSes for the PPNsicaol harm the ofbicerS Caused,

a). AS Uteil as an Puether dowieseS oS His coumrd moN deem dust and Bobec
wader the circumstance Ss

4). dun Tra.

 

Page 5 of 11
Case 1:21-cv-00289-SHR-MA Document1 Filed 02/17/21 Page 13 of 19

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

Vi.

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[nJo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are

exhausted,”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A

Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

 

fs

[] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

Stode correctional zaskttonGcx) Renner TownshiP

Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

Rd] Yes
[] No

[| Do not know

Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

[| Yes
[| No

x Do not know

   

If yes, which claim(s)?

 

Page 6 of 11
Case 1:21-cv-00289-SHR-MA Document 1 Filed 02/17/21 Page 14 of 19

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

D.

Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

b< Yes
[| No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

 

If you did file a grievance:

1. Where did you file the grievance?

Scr Benner Tounstn? to the Grievance Coorcdinector

2. What did you claim in your grievance?
#. é/anth Amendment violotion, Excessive Force

whe Es nth Amendment vielokon, fatlace be act :
2. Es Shth Amendment vielokion. Medicok Malemctice /NEghCAce

 

3. What was the result, if any?

Adal Oerevance’S LIDS demed,

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe.all efforts to appeal to the highest level of the grievance process. )

x oPPealed ai He woyY do the Athest feve/ ond olf of
the apreals was ckmec.

 

Page 7 of 11
Case 1:21-cv-00289-SHR-MA Document1 Filed 02/17/21 Page 15 of 19

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

F, If you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here:

 

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies.

 

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)
VEIL Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent

danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

[| Yes

x1 No

 

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

Page 8 of {1
Case 1:21-cv-00289-SHR-MA Document1 Filed 02/17/21 Page 16 of 19

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

A, Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

[| Yes
KK] No

B. If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

 

 

2. Court (if federal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

5, Approximate date of filing lawsuit

 

6. Is the case still pending?

[| Yes
[| No

If no, give the approximate date of disposition,

 

7, What-was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Cc. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9 of 1]
Case 1:21-cv-00289-SHR-MA Document1 Filed 02/17/21 Page 17 of 19

Pro Se-14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

D. If your answer to C is yes, describe each lawsuit by answering questions | through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

i, Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

 

 

2. Court (if federal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

[| Yes
] No

If no, give the approximate date of disposition

 

What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

zn

 

Page 10 of J)
Case 1:21-cv-00289-SHR-MA Document1 Filed 02/17/21 Page 18 of 19

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

EX,

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: =~ f~ ol Csi |

Signature of Plaintiff ViRntK:, EE wt?
Printed Name of Plaintiff malA DehLeo
Prison Identification # NY GA69
Prison Address Aol Tas 4tuts al dD r ve
Pelle torte. PA 1@83a3

State Zip Code

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code

Telephone Number
E-mail Address

 

 

Page 1] of 11
opooseegs FEB i

: RECEIVED. :

O-
a

ee
a
2
O-
noe:

 

 
